Appeal from a judgment of the Supreme Court (Torraca, J.), entered June 26, 1995 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole.
Petitioner, an inmate serving a lengthy prison sentence for his conviction of the crimes of criminal possession of a weapon in the third degree, grand larceny in the third degree, attempted criminal sale of a controlled substance in the fifth degree, criminal possession of stolen property in the fourth degree, assault in the second degree and robbery in the first degree, commenced this CPLR article 78 proceeding challenging respondent’s denial of his request for parole. Petitioner asserts that because he was never convicted of a sexual offense, respondent improperly considered his failure to acknowledge his sexual misconduct or to enroll in and complete sexual offender’s treatment in making its determination.
Notwithstanding the fact that petitioner was never convicted *792of a separate sexual offense, the record reveals that petitioner engaged in sexual misconduct in connection with the robbery charge and pleaded guilty to this charge in satisfaction of other sexually related crimes. Accordingly, we find that petitioner’s sexual misconduct was an appropriate factor for respondent to consider. Furthermore, the other factors considered by respondent, including petitioner’s assaultive past criminal history, his commission of numerous crimes while on parole and his poor institutional record, provided an ample basis for the denial of his request for parole (see, Matter of Hall v New York State Executive Dept., Div. of Parole, 188 AD2d 791). Therefore, Supreme Court properly dismissed the petition and upheld respondent’s determination.
Mercure, J. P., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.